Exhibit 10.1

M/A-COM Technology Solutions Inc.

100 Chelmsford Street

Lowell, MA 01851

September 24, 2013

Mr. Robert Dennehy

85 Ogunquit Rd

North Andover, MA 01845

Re: Offer of Promotion and Revised Terms of Your Employment with M/A-COM
Technology Solutions Inc.

Dear Robert:

M/A-COM Technology Solutions Inc., a Delaware corporation (the “Company”), is
pleased to offer you a promotion to Senior Vice President-Operations, reporting
to John Croteau, Chief Executive Officer on the terms described in this letter
agreement, effective October 1, 2013 (the “Effective Date”). If you accept this
promotion and these terms by signing where provided below, then the terms of
employment set forth in this offer letter and the ECIA (as defined below) will
amend, restate, supersede in their entirety and replace all prior
representations and agreements concerning similar matters made to or with you by
the Company, any of its predecessors or affiliates, or any of their respective
employees or agents prior to the Effective Date, whether written or oral, as
described in more detail in Section 7 of this letter. From and after the
Effective Date, your terms of employment shall be as follows:

1. At-Will Employment. Your employment shall be for no specified period and
constitutes “at-will” employment. As a result, you are free to terminate your
employment at any time, for any reason or for no reason. Similarly, the Company
is free to terminate your employment at any time, for any reason or for any
reason. We request that, in the event of a resignation, you give the Company at
least two weeks’ notice.

2. Compensation. The Company will pay you a salary at the bi-weekly rate of
$11,153.85, which equals approximately $290,000 annually if fifty-two (52) weeks
of employment are completed, payable in accordance with the Company’s standard
payroll policies, including compliance with applicable withholding. The first
and last payment by the Company to you will be adjusted, if necessary, to
reflect a commencement or termination date other than the first or last working
day of a pay period. You will also be eligible to participate in a Company bonus
plan, based on Company and/or individual performance targets determined by the
Board of Directors from time to time, with a target bonus participation
potential expressed as a percent of your annualized salary of 50%, and a maximum
bonus participation potential expressed as a percent of your annualized salary
of 100%.



--------------------------------------------------------------------------------

3. Benefits. During the term of your employment, you will be eligible, provided
that you meet the eligibility requirements of the relevant plans and policies,
for the Company’s standard employee benefits applicable to employees at your pay
grade, including health, dental, vision, life, short and long-term disability
insurance. The Company reserves the right to change the benefits it offers or
the terms of such benefits from time to time.

4. Equity Award Eligibility. As you are aware, the company’s parent M/A-COM
Technology Solutions Holdings, Inc. (“Parent”), maintains an equity compensation
plan to provide certain employees and other service providers with equity-based
employment incentives. You will continue to be eligible to receive awards from
time to time in accordance with the granting practices of Parent.

5. Employee Confidentiality and Invention Assignment Agreement. As a condition
of this offer of promotion, and concurrently with your signing of this letter
agreement, you will be expected to sign and deliver to the Company the Company’s
standard form of employee confidentiality and invention assignment agreement
(the “ECIA”).

6. No Conflicts. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company. You hereby affirm to the Company that there are no agreements relating
to your prior employment that may affect your eligibility to be employed by the
Company or limit the manner in which you may be employed.

7. Replaces All Prior Agreements. As noted above, if you sign this offer letter
and the ECIA, then as of the Effective Date, this letter and the ECIA will set
forth the terms of your employment with the Company and supersede any and all
prior representations and agreements made to or with you by the Company, any of
its predecessors or affiliates, or any of their respective employees or agents
concerning the subject matter covered by this letter and the ECIA, whether
written or oral, including the following: (i) the offer letter of employment
between you and the Company dated as of March 25, 2011, (ii) the M/A-COM Eurotec
Propriety Information Agreement dated 11-3-1993 signed by you and Helen Byrne,
(iii) the M/A-COM Eurotec Conflict of Interest Compliance Statement dated
9-1-1997 signed by you and Helen Byrne and (iv) any agreements between you and
M/ACOM Technology Solutions (Cork) Limited (“Cork”) or its affiliates or
predecessors prior to the Effective Date. Notwithstanding the immediately
preceding sentence, any outstanding Parent stock option, restricted stock
agreement, restricted stock unit or similar awards you may hold prior to the
Effective Date will remain outstanding and unchanged as of the Effective Date
unless amended by a separate agreement between you and Parent. You agree that
the promotion and enhanced compensation terms provided in this offer letter
provide you good and valuable consideration to you, sufficient to make your
agreements in this letter agreement and the ECIA binding on you. You agree that
you have previously resigned your prior positions of employment with Cork in all
capacities and that you hereby irrevocably waive and relinquish any and all
severance, retirement and other employee benefits that otherwise are due to you
by reason of your prior employment with Cork, or would become due to you if you
continued your employment with Cork, in consideration for the promotion and
other elements of compensation previously provided to you by the Company and
further provided to you pursuant to this letter agreement. As a Company
employee, you will



--------------------------------------------------------------------------------

also be expected to abide by Company rules and regulations, whether set forth in
a Company-approved employee handbook or otherwise, that may be modified from
time to time. In the event of a conflict between the terms and provisions of
this offer letter and the ECIA, the terms and provisions of the ECIA will
control. Any amendment of this offer letter or any waiver of a right under this
offer letter must be set forth in a writing signed by you and an authorized
officer of the Company to be effective. The law of the Commonwealth of
Massachusetts will govern your employment and this offer letter and any claims
arising from either of them. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree that we
are both waiving any and all rights to a jury trial in connection with such
dispute or claim, and that we both agree that we are subject to the personal
jurisdiction of the state and federal courts located in the Commonwealth of
Massachusetts and that such courts are the proper venue for any disputes related
to the matters discussed herein.

8. Immigration Laws. Your employment is contingent on your providing proper
documentation of your identity and authorization to work in the United States
under applicable immigration laws, as required by Form I-9 of the US Department
of Homeland Security.

We look forward to your continued contributions to the Company. If the foregoing
terms are agreeable, please indicate your acceptance by signing this offer
letter in the space provided below and returning it to me, along with your
completed and signed ECIA.

 

Sincerely,

 

M/A-COM Technology Solutions Inc.

By:  

/s/ William Van Anglen

 

William Van Anglen

Vice President of Human Resources

AGREED TO AND ACCEPTED:

“Employee”

 

/s/ Robert Dennehy

Robert Dennehy

Enclosures:

  ECIA